                 IN THE UNITED STATES DISTRICT COURT
                                                                                      3/9/2020
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION



 UNITED STATES OF AMERICA     )                          CR-09-12-H-CCL
                              )
                   Plaintiff, )
                              )
   vs.                        )                                Order
                              )
 ANDREW THOMAS SWAGER,        )
                              )
                  Defendant. )

      In January of this year, while Defendant's appeal of the Court's judgment

revoking his supervised release and imposing a 10-month sentence was pending,

Defendant Andrew Thomas Swager (Swager) submitted a prose motion

requesting the Court vacate his term of supervised release. After the Ninth Circuit

entered a memorandum order affirming this Court's judgment in February of 2020,

the United States filed its response to Swager's motion. In its response, the United

States argues that the Court had no jurisdiction until the Ninth Circuit issued its

mandate and that Defendant's prose motion should not have been filed, given

that he was represented at the time of filing by Assistant Defender Joslyn Hunt of

the Federal Defender's Office of Montana.

      The Ninth Circuit mandate having been filed in this case on March 5, 2020,

the Court is prepared to rule on the pending motion.
BACKGROUND

       This Court, after conducting a bench trial with the consent of the parties,

found Swager guilty of "Receipt of Child Pornography," in violation of 18 U.S.C.

§ 2252A(a)(2). In May of 2010, the Court sentenced Swager to the mandatory

minimum term of five years, a downward variance from the advisory guideline

range of 151 to 188 months, to be followed by a lifetime term of supervised

release. Swager began his original term of supervised release in January of 2013.

His supervised release has been revoked a total of seven times since his original

release.

       Swager's most recent revocation was initiated by a petition filed on August

1, 2019. Magistrate Judge Johnston conducted an initial appearance in Great Falls

on August 6, 2019. Swager was represented at that hearing by Assistant Federal

Defender Hank Branom, and Assistant Federal Defender Joslyn Hunt was

appointed to represent Swager in further proceedings. On August 7, the Court set

a hearing on the petition for August 20, 2019.

      There was a flurry of activity in the two weeks between Swager's initial

appearance and his August 20, 2019, hearing. Swager filed a pro se motion for

early termination of his supervised release and a pro se and ex parte motion for

alternate counsel; the probation office submitted an amended petition, which the

                                    Page 2 of 8
Court ordered filed; and the United States filed a notice informing the Court that it

would not respond to Swager's prose motion for early termination, as it was not

filed by Swager's counsel.

       The Court set a hearing on the two motions filed by Swager for the same

date and time as the final revocation hearing. The Court excused counsel for the

United States from the courtroom so that the undersigned could discuss Swager's

pending motions with Swager and his counsel without creating a potential conflict.

Defense counsel explained her reasons for refusing to file the pro se motion for

early termination and stated that Swager was willing to withdraw both motions

and go forward with the revocation hearing with his appointed counsel. After

Swager confirmed that he was satisfied with his appointed counsel and ready to

proceed, the Court explained that there was nothing in the record to support

Swager's concerns about his counsel, who is an excellent attorney and has

frequently appeared before this Court. The Court then asked that government

counsel be informed that she should return to the courtroom so that the final

revocation hearing could go forward. 1



       1
           Although it is not reflected in the record, the undersigned's notes from the hearing
indicate that two individuals who had also left the courtroom prior to the in camera hearing
returned to the courtroom with government counsel. Assistant Federal Defender Hunt spoke to
one of those spectators who then left the courtroom until called as a witness on Swager's behalf.

                                          Page 3 of 8
       Swager denied having committed each of the six violations of supervised

release charged in the amended petition filed on August 13, 2019. The United

States called Swager's supervising probation officer to support the allegations

made in the amended petition. Swager's counsel called one witness to dispute the

allegations. At the conclusion of the evidence, the Court allowed counsel for both

parties to argue as to whether the violations had been proven and whether

revocation was warranted. The Court found that the government met its burden of

proof as to all six of the charged violations and that revocation was warranted and

then informed the parties as to its calculation of the advisory guideline range.

After allowing Swager a final opportunity to be heard, the Court sentenced him to

ten months incarceration, followed by a lifetime term of supervised release. As

noted above, the Ninth Circuit affirmed the Court's judgment in its entirety.

DISCUSSION

       Before addressing the merits of Defendant's motion, the Court must

determine whether he is currently represented by counsel or whether counsel

should be appointed. Assistant Federal Defender Hunt was appointed to represent

Swager in connection with his revocation proceeding, "from initial appearance

through appeal, including ancillary matters appropriate to the proceedings." (Doc.

223 at 1).


                                    Page 4 of 8
      Although Swager filed his currently pending motion while he was still

technically represented by Assistant Federal Defender Hunt, the appointment of

Assistant Federal Defender Hunt ended once the mandate was filed in the instant

case. His current motion raises issues separate from the revocation proceeding

and is not ancillary to that proceeding. Although the Court has discretion to

appoint counsel in post-conviction proceedings, it is not required by statute or the

Sixth Amendment to appoint counsel in this case. See United States v. Townsend,

98 F .3d 510, 513 (9 th Cir. 1996). Having reviewed Swager' s motion and the

government's response, the Court has determined that there is no need to appoint

counsel in connection with Swager's currently pending motion.

      Good Time Credit Issue

      Swager argues that the Federal Bureau of Prisons is "unfairly delaying

implementation of the First Step Act's good time credit fix in violation of the rules

of statutory construction and due process oflaw rendering Swager's custodial

sentence unreasonable, .... (Doc. 241 at 2). The government correctly argues

that this Court has no authority to award good time credit or to order the Bureau of

Prisons to award good time credit. (Doc. 243 at 3).

      "Generally, motions to contest the legality of a sentence must be filed under

§ 2255 in the sentencing court, while petitions that challenge the manner, location,


                                    Page 5 of 8
or conditions ofa sentence's execution must be brought pursuant to§ 2241 in the

custodial court." Hernandez v. Campbell, 205 F.3d 861, 864 (9 th Circ. 2000).

Swager's arguments relating to the award of good time credit should be raised in a

§ 2241 petition and filed in the United States District Court for the District in

which he is serving his sentence. Before filing such a petition, he must first

exhaust his administrative remedies.

       Early Termination of Supervised Release

       Swager relies on United States v. Trujillo, 713 F.3d I 003(9th Cir. 2013) to

support his argument that the Court should terminate his supervised release based

on retroactive application of the First Step Act. (Doc. 241 at 4). The issue in

Trujillo was whether the defendant could seek a reduction in his original sentence

in a second motion under 18 U.S.C. § 3582(c)(2) based on retroactive application

of United States v. Booker, certain amendments to the United States Sentencing

Guidelines and the § 3553(a) sentencing factors. Id. at 1008. The Ninth Circuit

vacated and remanded the district court's denial of Trujillo's motion after finding

that "the district court did not at all explain the reasons for rejecting" Trujillo's

"nonfrivolous arguments." Id. at 1011.

      "The correct legal standard for deciding a motion to terminate supervised

release is set forth in 18 U.S.C. § 3583." United States v. Emmett, 749 F.3d 817,


                                      Page 6 of 8
819 (9th Cir. 2014). The statute allows the Court to "terminate a term of

supervised release and discharge the defendant released at any time after the

expirationofoneyearofsupervisedrelease." 18 U.S.C. § 3583(e)(l). Once

Swager is released from his current term of incarceration, he will need to

successfully complete at least one year of supervision - i.e. go for a year without

violating his conditions of supervision - before he is even eligible for early

termination.

      Once Swager has completed his term of incarceration and at least one year

of supervision, he will be free to file a properly supported motion for early

termination. At that time this Court will consult with Swager's supervising

probation officer and counsel for the United States in exercising its "discretion to

consider a wide range of circumstances when determining whether to grant early

termination." Emmett, 749 F.3d at 819. Swager will need to demonstrate that his

conduct while on supervision and the interests of justice warrant termination of his

supervised release, as required by 18 U.S.C. § 3583(e)(l).

Ill

III

Ill

Ill

                                    Page 7 of 8
ORDER

      The Court having carefully considered and rejected Defendant's arguments,

IT IS HEREBY ORDERED that Defendant's prose motion (Doc. 241) is

DENIED.

      Because this motion was not filed under 28 U.S.C. § 2241 or§ 2255, it

appears that the usual requisite of a certificate of appealability is inapplicable.

      The Clerk is directed to notify counsel for the United States and Swager's

formerly appointed counsel of entry of this order via the electronic filing system.

The Clerk shall notify Defendant of entry of this order via conventional means.

      Done and dated this 9 th day of March, 2020.




                                     Page 8 of 8
